Citation Nr: 0205658	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  98-19 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of a shell fragment wound of the right thigh.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO) which confirmed and continued a 30 
percent evaluation for residuals of shell fragment wound 
right thigh, under Code 5315 for injuries to muscle group XV.

In April 2000, the Board remanded this matter for further 
development in order to determine the severity of the 
veteran's shell fragment wound residuals, and to clarify 
whether service connection was warranted for injury to 
additional muscle groups XIII and XVII, as well as muscle 
group XV.  Such development has been accomplished and this 
case is now returned to the Board.   

While the case was in remand status, the RO issued a 
September 2000 supplemental statement of the case which noted 
that muscle groups XVII, XIII and XV were wounded by the 
shrapnel and re-evaluated the veteran's right thigh 
disability under Codes 5317 5313 and 5315.  The Board finds 
that the service connected residuals of the shell fragment 
wounds involves muscle groups XVII, XIII and XV.   

In May 2001 the veteran raised a claim of entitlement to 
special monthly compensation based on aid and attendance.  
This matter is referred to the RO for further development.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and assist the 
veteran. 

2.  The residuals of a shell fragment wound of the right 
thigh are manifested by moderately severe disability of 
muscle group XV, moderately severe disability of muscle group 
XVII and severe disability of muscle group XIII musculature, 
with weakness and up to 50 percent muscle loss shown.  


CONCLUSION OF LAW

The criteria for a 40 rating for residuals of a shell 
fragment wound on the right thigh have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991& Supp. 2001); 38 C.F.R. §§ 3.102, 
4.7, 4.55, 4.56, 4.73, Diagnostic Codes 5313, 5315, 5317 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits and is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  VA has also revised 
the provisions of 38 C.F.R. § 3.159 effective November 9, 
2000, in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  In this case, the RO 
specifically considered the provisions of the VCAA as 
reflected in a March 2001 letter to the veteran.  The RO has 
informed the veteran of information and evidence needed to 
support his claim, has obtained the veteran's medical records 
and has afforded the veteran an examination in regard to the 
disabilities at issue.  The veteran has been apprised of the 
evidence of record, the applicable laws and regulations, and 
the bases of the RO decision on his claim.  Thus, the RO has 
satisfied the relevant provisions of the VCAA.  It is also 
noted that the development requested by the Board's April 
2000 remand has been accomplished.


Factual Background

Service medical records reveal that the veteran sustained a 
shell fragment wound, penetrating and severe, of right thigh 
in April 1945.  Debridement was performed at the 112th 
Evacuation hospital.  Four days later, he was transferred to 
the 217th General Hospital in Paris, where the wound was 
closed.  The service medical records reveal that by June 
1945, he had been hospitalized for 60 days, and his wound was 
described as healed, although he would require several weeks' 
rehabilitation before being returned to duty.  In July 1945, 
he was noted to have been hospitalized for two and a half 
months and had two operations performed on his right thigh.  
A July 1945 hospital final summary, pending transfer to 
convalescent care, reflects that the veteran had a linear 
scar approximately 15 centimeters long on the right thigh, 
with a small well formed scar at the upper end.  His hospital 
course was described as uneventful.  He underwent 
convalescent care from the end of July 1945 to the end of 
August 1945.  

A September 1945 final summary indicates that the veteran had 
a scar on the posterior surface of the middle and lower 
thirds of the right thigh.  He was noted to have shown good 
response to the convalescent furlough, where he underwent 
remedial exercises between July and August 1945.  There had 
been no complication or new illnesses during recovery.  
Residuals shown in September 1945 were fatigability of the 
right thigh and weakness on prolonged walking and standing.  
The weakness was especially marked on climbing stairs.  The 
summary notes that the veteran had reached maximum hospital 
benefits, failed to meet the requirements for full military 
duty, and was being presented for a certificate of disability 
discharge (CDD).  The final diagnosis shown in October 1945 
was wound, penetrating, severe, posterior aspect, lower one 
half of thigh, right, residuals of, incurred in action.   

In a November 1945 rating decision, service connection was 
granted for residuals, shell fragment wound of the right 
thigh and a 50 percent rating was assigned.  The RO 
recharacterized the disability as scar, posterior muscles, 
leg group XV, and reduced the disability rating to 30 percent 
in a July 1946 rating decision.  The 30 percent evaluation 
has been confirmed and continued in subsequent rating 
decisions.  

On a December 1947 VA examination, it was noted that the 
wound involved the Muscle Group XV, the mesial thigh group, 
and was manifested by a painful and tender scar.  

On June 16, 1997, the veteran filed a claim for an increased 
rating for his residuals of a shell fragment wound of the 
right thigh.  

Private medical records submitted in 1997 primarily reflect 
treatment for nonservice connected diseases and service 
connected knee disabilities not on appeal.  A February 1997 
record notes complaints of right calf cramps which the 
veteran attributed to his shell fragment wound.

In a July 1997 letter, M. Grant, M.D., described the 
veteran's service connected shell fragment wound as causing 
significant soft tissue damage.  In an August 1997 statement, 
M. Grisanti, M.D., indicated that the veteran had a large 
defect in the gluteus and hamstring muscles, causing a 
significant limp.  

In a May 1998 rating decision, the RO denied an evaluation in 
excess of 30 percent for the residuals of a shell fragment 
wound to the left thigh.  The disability was evaluated under 
38 U.S.C.A. § 4.73, Code 5315, which governs injuries to 
muscle group XV.  

A June 1998 VA examination report reflects the veteran's 
complaints of pain in the posterior aspect of the right thigh 
and frequent episodes of pain in the right calf since his 
discharge from the service.  He was retired from working as a 
supervisor in a steel mill, and had not lost time from work 
due to his injury.  His gait was antalgic, slow and somewhat 
labored, with use of a cane.  Physical examination revealed a 
vertical scar measuring 4.5 inches by 1 inch, that was well 
healed and nontender.  The scar was adherent to the 
underlying tissue, and it was noted that there was 
considerable destruction of the underlying hamstring muscle.  
There was no evidence of damage to the underlying bone and 
there was no evidence of inflammation or keloid formation.  
The diagnosis was residuals of a shell fragment wound, 
posterior aspect of the right thigh, with considerable 
destruction of the underlying hamstring muscle.  

In an addendum to the June 1998 examination report, the VA 
examiner indicated that the muscles affected were the 
hamstring complex, which consisted of the biceps femoris, the 
semimembranosus, and the semitendinosus.  Their main function 
was extension of the hip and flexion of the knee.  The 
examiner opined that as a result of the wounds, one fourth of 
the muscle mass had been destroyed and extension of the hip 
had been weakened to 3/5 muscle strength and flexion of the 
knee had been weakened to 3/5.  The examiner noted that the 
"endurance and muscle fatigue" of the remaining muscle mass 
had been diminished by one half due to the fact that it had 
to perform excessively to compensate for the loss of the 
muscle mass.  Factors such as age were not relative to the 
loss of muscle mass shown.  

Private medical records submitted in 1999 primarily reflect 
treatment between 1991 and 1998 for nonservice connected 
disabilities and service-connected knee disabilities not on 
appeal.  A July 1993 private hospital record notes that the 
veteran was admitted for right total knee replacement and 
that he was status post shrapnel wound of the right leg that 
did not affect the bone any way.  

In April 2000, the Board remanded this issue for an opinion 
from the June 1998 VA examiner about the nature and severity 
of muscle group involvement shown to be a residual of the 
veteran's shell fragment wound.  If the examiner was 
unavailable, another VA examination was to be conducted.  In 
June 2000, the RO was advised that the June 1998 examiner was 
not available.  A November 2000 report by another VA 
physician states that the veteran's shrapnel wound resulted 
in injury to muscle groups XIII, XV and XVII, and that for 
each muscle group, 50 percent of the muscle was destroyed.  

Also received in May 2001 were private medical records from 
the Medical Associates of Pinellas and the St. Petersburg 
General Hospital, showing that the veteran had nonservice-
connected problems with the right lower extremity, with 
amputated toes of the right foot shown in March 1998 and 
chronic infection of the right great toe between February 
2000 and April 2001.  The veteran underwent an exercise 
training examination in February 2001, that involved a series 
of exercises using the right leg.  He was noted to use a 
rolling walker and his right leg muscle performance was 
evaluated as 4/5 for the following: gross assessment, 
dorsiflexion, hip abduction, hip adduction, hip extension, 
hip external rotation, hip flexion, hip internal rotation, 
inversion, knee flexion, knee extension and plantar flexion.  
The long term goal for muscle performance in those areas was 
projected at 5/5 and to return to normal unassisted levels of 
gait and weight bearing.  The veteran was unable to return to 
therapy due to a cerebrovascular accident.  

In May 2001, the veteran underwent a VA examination.  The 
history of the shrapnel injury to the thigh was noted.  The 
veteran complained of increasing right thigh pain and 
dysfunction since sustaining the wound to his right thigh.  
At present, he was unable to walk without a cane and could 
walk 15 to 20 feet with a cane; otherwise, he needed to use a 
wheelchair.  He had increased pain, tiredness, weakness and 
fatigue of the right thigh area with increased walking and 
"use of movement."  He had had no recent surgeries to the 
right thigh area, and previously had physical therapy.  His 
past medical history was complicated for other medical 
problems including left leg amputation.  The claims file was 
reviewed.  

The examiner noted that the veteran's history was complicated 
for due to other medical problems including a left lower leg 
amputation.  The examiner noted that the veteran could not 
walk at all without his cane.  His wife assisted him in 
lifting from his wheelchair and walking with the cane to the 
examination table.  Physical examination revealed an obvious 
scar on the posterior medial aspect of the right thigh.  
Eight centimeters proximal to the popliteal fossa there was a 
14 centimeter by 3 centimeter irregular scar.  There was no 
ulceration, atrophy or draining.  There was slight tenderness 
to the proximal portion of the scar where there was a 
depression of approximately 1 centimeter at the beginning 
site of the scar.  There was no crusting and no significant 
adherence to any underlying tissue.  There was a suggestion 
that there might be some muscle loss at the most proximal 
portion of the scar.  Range of motion of the right hip was 90 
degrees flexion, with pain from 90 degrees to 100 degrees.  
The hip had 10 degrees internal rotation, 20 degrees external 
rotation, 30 degrees abduction, 20 degrees adduction, and 20 
degrees extension.  There was 4/5 strength (on a scale of 0-
5) on the following resisted movements: Hip extension, hip 
abduction, and hip adduction.  There was pain on resisted 
extension and adduction.  Motion of the right knee lacked 5 
degrees of extension, which was to 175 degrees.  Flexion of 
the right knee was to 90 degrees, with pain from 90 to 100 
degrees.  The veteran had 4+ resisted knee flexion and 3/5 
strength.  

On muscle group evaluation at the May 2001 VA examination, 
the examiner noted that muscle group XIII addressed the 
extenders of the hip and flexors of the knee of the posterior 
thigh group.  The hamstrings of the semimembranous and 
semitendinosus were noted to have been involved with the 
wound and the scar to a degree of moderately severe to 
severe.  The veteran had weakness with resisted hip extension 
and knee flexion.  It was noted that Muscle group XVII 
addressed extension of the hip, primarily the gluteus medius 
and the gluteus maximus, and was moderately involved, having 
some strength.  Muscle group XV, addressing adduction of the 
hip, had some weakness, and it was consistent that the 
adductor longus had also been involved in the wound, moderate 
to moderately severe in severity.  The assessment was as 
follows:  Moderate to moderately severe involvement of the 
group XV musculature; moderately severe to severe involvement 
of the group XIII musculature; and moderate to moderately 
severe involvement of the group XVII musculature.  This 
assessment was noted to be based on the clinical examination, 
the veteran's muscle strength, and the location of the wound 
in the posterior medial aspect of the thigh.   In the report 
the examiner noted that the claims folder had been reviewed 
prior to the muscle group evaluation and assessment. 




Pertinent Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule). 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. §§ 4.40, 4.45 
(2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. See 38 C.F.R. § 4.2 
(2001); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.



In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25. However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the veteran for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous. Conjectural analogies will be avoided, as will the 
use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings, nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin. 38 C.F.R. § 4.20 (2001).

All benefit of the doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (2001).

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (2001).  





It is provided in 38 C.F.R. § 4.56 that:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal;

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged;

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement;

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles. (i) Type of injury. Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint. Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings. Minimal scar. No 
evidence of fascial defect, atrophy, or impaired tonus. No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles. (i) Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint. Service department record or other evidence of in-
service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles. (i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low- velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.

(4) Severe disability of muscles. (i) Type of injury. Through 
and through or deep penetrating wound due to high- velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring. (ii) History 
and complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for Treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track. Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area. Muscles swell and harden abnormally in 
contraction. Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function. If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  

38 C.F.R. § 4.56 (2001).

In pertinent part, 38 C.F.R. § 4.55 provides that: 

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c) There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions:  
(1) In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned.  (2) In the case of 
an ankylosed shoulder, if muscle groups I and II are severely 
disabled, the evaluation of the shoulder joint under 
diagnostic code 5200 will be elevated to the level for 
unfavorable ankylosis, if not already assigned, but the 
muscle groups themselves will not be rated.

(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of 38 C.F.R. § 4.25.

Diagnostic Code 5313 relates to muscle injuries involving 
Muscle Group XIII.  Function of this muscle group is as 
follows:  Extension of hip and flexion of knee; outward and 
inward rotation of flexed knee; acting with rectus femoris 
and sartorius synchronizing simultaneous flexion of hip and 
knee and extension of hip and knee by belt-over-pulley action 
at knee joint.  The muscles involved in Muscle Group XIII 
include the muscles of the posterior thigh group and 
Hamstring complex of 2-joint muscles: 1) biceps femoris; 2) 
semimembranosus; and 3) semitendinosus.  A 10 percent rating 
is warranted if there is moderate damage.  A 30 percent 
rating is warranted for a moderately severe injury to Muscle 
Group XIII, and a 40 percent rating is warranted for a severe 
injury to Muscle Group XIII. 38 C.F.R. § 4.73, Diagnostic 
Code 5313.

Diagnostic Code 5315 relates to muscle injuries involving 
Muscle Group XV. Function of this muscle group is as follows: 
Adduction of hip (1, 2, 3, 4); flexion of hip (1, 2); flexion 
of knee (4). Mesial thigh group: (1) Adductor longus; (2) 
adductor brevis; (3) adductor magnus; (4) gracilis.  A 10 
percent rating is warranted for moderate impairment A 20 
percent rating is warranted for a moderately severe injury to 
Muscle Group XV and a 30 percent rating is provided for a 
severe injury to Muscle Group XV. 38 C.F.R. § 4.73, 
Diagnostic Code 5315.

Diagnostic Code 5317 relates to muscle injuries involving 
Muscle Group XVII. Function of this muscle group is as 
follows: Extension of hip (1); abduction of thigh; elevation 
of opposite side of pelvis (2, 3); tension of fascia lata and 
iliotibial (Maissiat's) band, acting with XIV (6) in postural 
support of body steadying pelvis upon head of femur and 
condyles of femur on tibia (1).  Muscles involved are the 
pelvic girdle group 2: (1) Gluteus maximus; (2) gluteus 
medius; (3) gluteus minimus  Under this section, a zero 
percent rating is warranted for a slight disability, while a 
20 percent rating is in order for a moderate disability.  A 
40 percent rating is warranted in cases of a moderately 
severe disability.  A 50 percent rating is warranted in cases 
of a severe disability.  If bilateral, see Sec. 3.350(a)(3) 
of this chapter to determine whether entitlement to special 
monthly compensation may be warranted.

Ankylosis of the hip, unfavorable, extremely unfavorable 
ankylosis, the foot not reaching the ground, crutches 
necessitated, a 90 percent evaluation is assigned. 
Intermediate ankylosis is assigned a 70 percent rating.  
Favorable ankylosis, in flexion at an angle between 20 
degrees and 40 degrees, and slight adduction or abduction, 
warrants a 60 percent evaluation. 38 C.F.R. § 4.71, 
Diagnostic Code 5250 (2001).

Ankylosis of the knee, extremely unfavorable, in flexion at 
an angle of 45 degrees or more, a 60 percent evaluation is 
assigned.  With flexion between 20 degrees and 45 degrees, a 
50 percent rating is warranted.  In flexion between 10 
degrees and 20 degrees, a 40 percent rating is assigned. 38 
C.F.R. § 4.71 Diagnostic Code 5256 (2001).

The Schedule provides a 10 percent disability rating for 
superficial scars that are poorly nourished with repeated 
ulceration or that are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 (2001).  The Schedule provides that other scars are to 
be rated based on limitation of function of the affected 
part. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1) (2001).

Analysis

The veteran contends that his right thigh disability is more 
disabling than currently evaluated.  He alleges that his 
thigh has painful muscle cramps and that he has to walk with 
a cane because of this disability.  

Currently the veteran is receiving a 30 percent evaluation 
under Code 5315.  This is the maximum evaluation under that 
Code, which addresses injuries involving muscle group XV.  
However, the medical evidence, including recent VA 
examinations, reflects that muscle groups XVII and XII, in 
addition to muscle group XV, are also involved.  The November 
2000 medical opinion states that the shrapnel wound injured 
muscle groups XIII, XV and XVII, and resulted in the 
destruction of 50 percent of the muscle in each muscle group.

The findings of the May 2001 VA examination reflect an 
assessment of moderate to moderately severe involvement of 
the group XV musculature; moderately severe to severe 
involvement of the group XIII musculature and moderate to 
moderately severe involvement of the group XVII musculature.  
This assessment was noted to be based on the clinical 
examination, the veteran's muscle strength and the location 
of the wound in the posterior medial aspect of the thigh.  

The service department records reflect a history consistent 
with a moderately severe muscle injury.  See 38 C.F.R. § 4.56 
(d)(3).  These records show hospitalization for a prolonged 
period for treatment of the wound, to include two surgeries, 
from April 1945 to September 1945.  Although the actual 
surgical records are not associated with the claims file, the 
service medical records do reflect that the shell fragment 
wound required debridement, and a lengthy recovery period and 
was classified upon discharge from convalescent care as 
penetrating, severe, posterior aspect, and involving the 
lower one half of the right thigh.  However, the service 
medical records do not indicate that the muscle injury was 
"severe" under the criteria set forth in 38 C.F.R. § 4.56 
(d)(4).  There was no evidence of shattering bone fracture or 
open comminuted fracture with extensive debridement, 
prolonged infection or sloughing off of soft parts.  The 
veteran's hospital course was described as uncomplicated, 
with no evidence of infection.  By June 1945, his wound was 
described as healed, although he still had residual weakness 
and needed further therapy.  

The May 2001 examination report shows a loss of muscle mass 
evidenced by a depression of approximately 1 centimeter at 
the beginning site of the scar and reveals that muscle group 
XIII had weakness with resisted hip extension and knee 
flexion.  There was moderately severe to severe involvement 
of the hamstring complex (the semimembranosus and the 
semitendinosus) and scar, although no significant adherence 
of the scar noted.  The June 1998 VA examination also noted 
considerable destruction of the hamstring tissue and that the 
scar was adherent to underlying tissue.  

Additionally, the June 2001 VA examiner noted that there was 
moderate to moderately severe involvement of muscle group XV 
and muscle group XVII.  These findings are consistent with 
loss of deep fascia, muscle substance or firm resistance, 
with tests of strength and endurance showing positive 
evidence of impairment.  The history and findings are 
consistent with a moderately severe muscle injury under 
38 C.F.R. § 4.56 (d) (3).  The findings from the June 1998 
and May 2001 examinations reflect no evidence of any bony 
involvement from the shell fragment wound, and no X-ray or 
clinical evidence, such as ragged, adherent scars, indicating 
wide damage to muscle groups in the missile track.  There is 
no evidence of adhesion to bones and no indication of 
abnormal swelling or hardening in contraction.  Strength 
tests, while showing some impairment of strength, do not 
reflect severe impairment of function.  In this regard, the 
evidence does show diminished muscle strength in both the 
right knee and hip attributed to the shell fragment wound of 
the right thigh.  Muscle strength was 3/5 for the hip and 
knee in the June 1998 and May 2001 VA examinations.  The 
veteran was noted to have pain on resisted extension and 
adduction of the knee, although his ranges of motion of the 
right hip and knee, were nearly full even with consideration 
of pain and weakness.  Thus, the evidence overall suggests 
that the impairment to muscle groups XV and XVII is 
moderately severe and the impairment to muscle group XIII is 
severe.  

The May 2001 examination's assessment of a moderately severe 
to severe involvement of group XIII musculature reveals the 
injury to that muscle group to fall between the criteria for 
a 30 percent evaluation for moderately severe injury to 
muscle group XIII and for a 40 percent evaluation for severe 
injury to muscle group XIII under Code 5313.  The evidence, 
including the history of injury and the VA examination 
reports described above, reflects that the overall disability 
picture of this injury more closely resembles the criteria 
for a 40 percent evaluation under Code 5313, with 
consideration of 38 C.F.R. § 4.56 and with application of 
38 C.F.R. § 3.7.  The Board finds the balance of the evidence 
indicates that this injury approaches that of a severe 
injury.  The damage to the hamstring area was described as 
considerable in the June 1998 VA examination, and the May 
2001 examination revealed hamstring involvement with scarring 
to a moderately severe to severe degree.  In view of the 
foregoing, a 40 percent evaluation is warranted for injury to 
muscle group XIII.   

The May 2001 examiner's assessment of moderate to moderately 
severe involvement of group XVII musculature reveals the 
injury to this muscle group to fall between the criteria for 
a 20 percent evaluation for moderate injury to muscle group 
XVII and a 40 percent evaluation for a moderately severe 
injury to muscle group XVII under Code 5317.  In this 
instance, the evidence indicates that the injury to this 
particular muscle group more closely resembles a moderately 
severe injury, within the confines of 38 C.F.R. § 4.56.  The 
history of the injury shown in the service medical records, 
coupled with the medical opinion from the May 2001 
examination, indicates that this injury approaches one of 
moderate severity.  With application of 38 C.F.R. § 3.7, and 
affording the veteran the benefit of the doubt, the 40 
percent evaluation shall be assigned for an injury to muscle 
group XVII.  

Regarding muscle group XV, the 30 percent evaluation 
currently in effect is the highest evaluation allowable under 
Code 5313.  

The veteran's shrapnel wound injury has involved three 
separate muscle groups in the same anatomical area governing 
the pelvic girdle and thigh, but do not act on the same 
joint.  Specifically, Muscle Group XIII and XV are noted to 
affect certain movements of the knee in addition to the hip, 
while XVII affects hip and pelvic movement.  Evaluation of 
these particular muscle groups is governed by the provisions 
of 38 C.F.R. § 3.55, which addresses combined evaluations for 
muscle groups.   

There is no evidence ankylosis of either knee or hip joint.  
Thus 38 C.F.R. § 4.55 (c), which addresses muscle groups 
acting on ankylosed joints, is not for application.  The 
provisions of 38 C.F.R. § 4.55 (d) dictate that the combined 
evaluation of muscle groups acting upon a single unankylosed 
joint must be lower than the evaluation for unfavorable 
ankylosis of that joint, except for the shoulder.  However, 
as noted above, these muscle groups, while in the same 
anatomical region, act on different joints.  Thus this 
provision is not for application in this matter.

Applicable in this instance is 38 C.F.R. § 4.55 (e), which 
mandates that for compensable muscle group injuries which are 
in the same anatomical region but do not act on the same 
joint, the evaluation for the most severely injured muscle 
group will be increased by one level and used as the combined 
evaluation for the affected muscle groups.

In this case, the evidence reflects that the most severely 
injured muscle group is muscle group XIII, described in the 
May 2001 examination report as having more severe involvement 
than the other two muscle groups, to a degree that falls 
between moderately severe and severe.  The hamstring was 
noted to be rather involved with the wound and residual 
scarring.  The June 1998 VA examination likewise classified 
the damage to the hamstring muscle as "considerable."  The 
other muscle groups, XVII and XV were shown to have only 
moderate to moderately severe damage.  Muscle group XIII has 
been found to meet the criteria for a 40 percent rating under 
Code 5313, which is the maximum rating under that Code.  
Therefore, a 40 percent evaluation is warranted for the 
combined evaluation for the shell fragment wound injuries to 
muscle groups XIII, XV and XVII, in accordance with the 
provisions of 38 C.F.R. § 4.55 (e).

The Board has also considered whether a separate evaluation 
for the veteran's scar is warranted.  See Esteban at 259.  
Under Diagnostic Code 7804 provides a 10 percent rating for 
scars that are both tender and painful on objective 
demonstration.  The veteran's scar was described as well 
healed and nontender at the June 1998 examination, although 
it was adherent to underlying tissue.  While the May 2001 
examination noted some slight tenderness in the area at the 
beginning site of the scar, this was shown to be in an area 
of muscle loss.  Thus, the tenderness appears to have been 
from the muscle injury rather than from the scar itself, 
which was well healed and non-crusting.  Therefore the Board 
finds that the evidence does not support a separate 
evaluation under Code 7804 for a tender and painful scar or 
for an otherwise symptomatic scar.  


Additional Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all pertinent theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO's conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the RO considered the provisions 
of 38 C.F.R. § 3.321(b)(1); however, the RO did not find that 
an extraschedular rating was indicated.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities. 38 C.F.R. § 3.321(b)(1).

The veteran's service-connected right thigh disability has 
not been reported to markedly interfere with employment, nor 
has it required frequent hospitalization.  Although the 
veteran is noted to have been hospitalized numerous times and 
to currently be in a nursing home situation, such has been 
due to a variety of serious illnesses not related to the 
thigh wound.  He worked in the past as a steel mill 
supervisor apparently without problems from his service-
connected shell fragment wound, and is now retired.  He has 
suffered a cerebrovascular accident and has had his left leg 
and some toes amputated, all of which are not service-
connected.  The Board does not find that the shell fragment 
wound disability results in "marked" interference with 
employment or otherwise presents an unusual or exceptional 
disability picture as to warrant referral of the case for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).








ORDER

Entitlement to a 40 percent rating for residuals of a shell 
fragment wound of the right thigh is granted, subject to 
regulations governing the payment of monetary benefits.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

